Defendant was convicted in the city court of the city of Shreveport under an ordinance *Page 276 
prohibiting the transportation of intoxicating liquors for beverage purposes, and was fined $500, and, in default of payment, was sentenced to work one year on the streets and alleys of the city. He has appealed.
The transcript contains no motion to quash, motion in arrest, bill of exception, nor assignment of errors. Nor do we find any error patent upon the face of the record.
It is ordered, therefore, that the conviction and sentence appealed from be affirmed.